                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT



                                               :
 VICTOR J. VELASCO,                            :
      Plaintiff,                               :          No. 3:19-cv-811 (KAD)
                                               :
         v.                                    :
                                               :
 SCOTT SEMPLE, et al.,                         :
      Defendants.                              :


                                              ORDER

Preliminary Statement

       Plaintiff, Victor J. Velasco (“Velasco”), currently confined at Northern Correctional

Institution (“Northern”) in Somers, Connecticut, filed this action pro se under 42 U.S.C. § 1983

against 137 defendants asserting claims for violation of his rights under the First, Fourth, Fifth,

Sixth, Eighth and Fourteenth Amendments, Americans with Disabilities Act (“ADA”), the

Religious Land Use and Institutionalized Persons Act (“RLUIPA”, the Prison Rape Elimination

Act (“PREA”), the Health Insurance Portability and Accountability Act (“HIPAA”), the Prison

Litigation Reform Act, and 42 U.S.C. §§ 1981,1982, 1985 and 1986.

       On July 10, 2019, the Court filed an Initial Review Order identifying several deficiencies

in the Complaint and directed Velasco to file an Amended Complaint clearly identifying the

claims he intends to pursue in this action. The Court directed Velasco to indicate which

defendants are involved in each claim, describe the actions taken by each defendant, and when

those actions occurred. The Court also advised Velasco that under the rules regarding joinder of

defendants and claims, it appeared that most of the claims pled were misjoined with each other
and would likely require severance if asserted in a single complaint. Doc. No. 11 at 10. In

response, Velasco has filed a 71-page Amended Complaint, which includes over 400 paragraphs

of factual allegations. He includes all the claims and defendants from the Complaint, and seeks

to add a claim under Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403

U.S. 388 (1971), against one defendant Velasco has determined is a federal agent.

Standard of Review

        Under section 1915A of title 28 of the United States Code, the Court must review

prisoner civil complaints and dismiss any portion of the complaint that is frivolous or malicious,

that fails to state a claim upon which relief may be granted, or that seeks monetary relief from a

defendant who is immune from such relief. Id. In reviewing a pro se complaint, the Court must

assume the truth of the allegations, and interpret them liberally to “raise the strongest arguments

[they] suggest[].” Abbas v. Dixon, 480 F.3d 636, 639 (2d Cir. 2007). see also Tracy v.

Freshwater, 623 F.3d 90, 101-02 (2d Cir. 2010) (discussing special rules of solicitude for pro se

litigants). Although detailed allegations are not required, the complaint must include sufficient

facts to afford the defendants fair notice of the claims and the grounds upon which they are based

and to demonstrate a right to relief. Bell Atlantic v. Twombly, 550 U.S. 544, 555-56 (2007).

Conclusory allegations are not sufficient. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The

plaintiff must plead “enough facts to state a claim to relief that is plausible on its face.”

Twombly, 550 U.S. at 570.

Discussion

        Velasco’s allegations span a period of eight years, from 2011 to the present, with a few

references to his initial classification as a Security Risk Group (“SRG”) member in the 1990’s.

                                                   2
As indicated, he identifies 137 defendants of varying job descriptions, employers, and

involvement in his past and current litigation, the conditions of his confinement and/or his

medical treatment. The resulting Amended Complaint is lengthy and unwieldy.

        Joinder

        It is clear Velasco did not heed the court’s admonition regarding the improper joinder of

defendants and claims in a single complaint.

        Federal Rule of Civil Procedure 20 permits joinder of multiple defendants in one action

only if “any right to relief is asserted against them jointly, severally, or in the alternative with

respect to or arising out of the same transaction, occurrence, or series of transactions and

occurrences, and any question of law or fact common to all defendants will arise in the action.”

Fed. R. Civ. P. 20(a)(2). “What will constitute the same transaction or occurrence under the first

prong of Rule 20(a) is approached on a case by case basis.” Kehr ex rel. Kehr v. Yamaha Motor

Corp., U.S.A., 596 F. Supp. 2d 821, 826 (S.D.N.Y. 20080 (citation omitted). As the Second

Circuit has observed in the Rule 13 context,1 whether a counterclaim arises out of the same

transaction as the original claim depends upon the logical relationship between the claims and

whether the “essential facts of the various claims are so logically connected that considerations

of judicial economy and fairness dictate that all the issues be resolved in one lawsuit.” Harris v.

Steinem, 571 F.2d 119, 123 (2d Cir. 1978).

        Velasco includes at least sixteen different claims in his Amended Complaint although




        1
         “In construing the term ‘transaction or occurrence’ under Rule 20, many courts have drawn
guidance from the use of the same term in Rule 13(a), applying to compulsory counterclaims.” Barnhart
v. Town of Parma, 252 F.R.D. 156, 160 (W.D.N.Y. 2008) (citation omitted).
                                                   3
there are likely more: an Eighth Amendment claim for deliberate indifference to medical needs;

an Eighth Amendment claim for unconstitutional conditions of confinement in the SRG

Program; several First Amendment retaliation claims stemming from different incidents

involving different defendants; an Eighth Amendment claim for denial of telephone access;

multiple Fourteenth Amendment claims for false disciplinary reports arising from different

incidents and involving different defendants; a First Amendment retaliation claim and an Eighth

Amendment claim for threats against him because he reported sexual harassment; a claim of

sexual harassment; theft of personal property; a First Amendment claims for denial of access to

his legal materials and denial of legal mail; a Fourteenth Amendment claim for improper

classification to the SRG Program; First Amendment claims regarding the free exercise of his

religion; violation of his rights under the ADA; violation of his rights under RLUIPA; violation

of the PREA; violation of his rights under HIPAA; lack of legal assistance from Inmates’ Legal

Aid Program; and the creation of a false transcript by a Judicial Branch court reporter.

        The claims arise from different occurrences, on different dates, spanning many years.

Many of the named defendants are not alleged to have had any involvement in many of the

claims. For example, the court reporter who allegedly created a false transcript had nothing to do

with Velasco’s conditions of confinement. The nurse treating Velasco during his hunger strike

had nothing to do with the multiple disciplinary tickets which form the basis of some of his other

claims. As there are no questions of law or fact common to all claims, the claims are improperly

joined in this action in violation of Rule 20.2 See Wilson v. McKenna, No. 3:12-cv-1581(VLB),



        2
         The court notes that Rule 20 is becoming increasingly important to district courts tasked with
reviewing prisoner complaints pursuant to 28 U.S.C. § 1915A. As two commentators have noted:
                                                    4
2015 WL 1471908, at *6 (D. Conn. Mar. 31, 2015) (advising plaintiff that improperly joined

claims must be pursued in separate actions).

       The Court may sever and dismiss improperly joined claims. See Fed. R. Civ. P. 21

(permitting the court to drop a party or sever a claim were the parties have been misjoined).

Here, the Court will drop all parties unrelated to Velasco’s claim for deliberate indifference to

serious medical needs, the first claim listed in the Complaint, and will sever all other claims.

       Velasco identifies 30 defendants in connection with his medical treatment claims:

Wright, Burgmeyer, Fryer, Farinella, Crabbe, Barry, Brenan, Henderson, Ward, McKrystal,

Clements, Longo, Patterson, Ogarrdo, Eggen, Frayne, Gillian, Lightner, Greene, Whitely,

Christine Doe, Naqvi, LaBonte, Knight, Mankhan, Kilham, Guff, Degner, Durko, and Brown.

Velasco’s allegations regarding his medical treatment appear in paragraphs 188, 197, 209-212,3

313-329, 333-334, 406, 410- 422, 456, 474-475, 521-22, and 524-530. However, several of

these defendants, though listed as defendants at paragraph 13, are not further mentioned in the

complaint in connection with the Eighth Amendment claims. They are: Wright, Burgmeyer,

Barry, Henderson, Naqvi, Mankhan, Guff, and Degner. Velasco was specifically instructed to




       In the past, courts did not always pay much attention to this rule. However, nowadays
       they are concerned that prisoners will try to avoid the filing fee and “three strikes”
       provisions of the Prison Litigation Reform Act (PLRA) by joining claims in one
       complaint that really should be filed in separate actions which require separate filing fees
       and would count as separate “strikes” if dismissed on certain grounds.
John Boston & Daniel E. Manville, Prisoners’ Self-Help Litigation Manual 348 (4th ed. 2010) (collecting
cases). Indeed, if the Court reviewed the plaintiff’s complaint striking redundant or immaterial
allegations, as opposed to dismissing the complaint in its entirety, the plaintiff would circumvent the
PLRA’s “three strikes" rule and filing fee requirements.
         3
           The paragraph numbers skip from 212 to 313. Doc. No. 29 at 35.

                                                    5
allege facts demonstrating each defendant’s involvement in his claims. Doc. No. 11 at 10.

Accordingly, the Eighth Amendment claims against these defendants are dismissed as

unsupported by any factual allegations. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“[A]

complaint must contain sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face. A claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.”); see also, e.g., Barnes v. Holman, No. 11-CV-551A(M), 2011 WL 3273138, at *2

(W.D.N.Y. July 28, 2011) (dismissing on initial review defendants named in case caption but not

mentioned in factual allegations) (citations omitted).

       The court notes that the allegations regarding medical treatment encompass several

different medical issues ranging from hunger strikes to vitamin D deficiency. It is clear though

that Velasco believes that all of the medical issues are the result of his designation as an SRG

member. The Second Circuit has considered medical treatment over a period of years to

constitute a related series of transactions sufficient to be considered in one action. See Harnage

v. Lightner, 916 F.3d 138, 142-43 (2d Cir. 2019). Thus, the Court will permit all claims relating

to Velasco’s medical treatment to proceed in one action. All other claims and defendants are

dismissed without prejudice. If Velasco wishes to pursue these claims, he must do so by filing

other lawsuits.

Orders

       The case will proceed only on Velasco’s Eighth Amendment claims for deliberate

indifference to medical needs against Fryer, Farinella, Crabbe, Brenan, Ward, McKrystal,

Clements, Longo, Patterson, Ogarrdo, Eggen, Frayne, Gillian, Lightner, Greene, Whitely,

                                                  6
Christine Doe, LaBonte, Knight, Kilham, Durko, and Brown, who were named and discussed in

connection with those claims. All other claims and defendants are dismissed pursuant to Fed. R.

Civ. P. 21.

       Velasco shall file a Second Amended Complaint naming only these defendants and

including only the allegations relating to the provision of medical care included in the paragraphs

listed above. Velasco shall file the Second Amended Complaint on or before October 1, 2019

utilizing the Prisoner Efiling Program.

       SO ORDERED at Bridgeport, Connecticut, this 28th day of August 2019.



                                                    /s/
                                             Kari A. Dooley
                                             United States District Judge




                                                7
